UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1036


HUGH TITO,

                Plaintiff - Appellant,

          v.

ASHTON B. CARTER, The Honorable, Secretary, Department of
Defense (Defense Logistics Agency),

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:14-cv-00453-REP)


Submitted:   August 11, 2016                 Decided:   August 16, 2016


Before MOTZ, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hugh Tito, Appellant Pro Se. Jonathan Holland Hambrick, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hugh    Tito   appeals   the   district     court’s   order    granting

Defendant’s motion for summary judgment and dismissing his civil

action alleging age discrimination in a promotion decision and in

setting his compensation while he held a temporary position.               We

have       reviewed   the   record    and   find    no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. *      Tito v. Hagel, No. 3:14-cv-00453-REP (E.D. Va. Nov. 17,

2015).      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                      AFFIRMED




       *
       Although Defendant may not have complied with Local Rule
7(E), district courts in the Eastern District of Virginia do not
view a violation of that rule as fatal to a motion for summary
judgment.   See Hunt v. Calhoun Cnty. Bank, Inc., 8 F. Supp. 3d
720, 731 (E.D. Va. 2014) (“Failure to meet and confer does not
automatically result in denial of a motion. Rather, sanctions for
failure to meet and confer lie within a district court’s discretion
and its inherent power to control its docket.” (citations
omitted)).

                                       2